10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:19-mj-00770-NJK Document 1

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

RACHEL KENT

Special Assistant United States Attorney
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6270 / Fax: 702.388.6418
rachel.kent@usdoj.gov

Attorneys for the United States

Filed 10/07/19 Page 1 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
:19-mj-00770-NJK
UNITED STATES OF AMERICA, CaseNo, 219-0
Plaintiff, COMPLAINT for violation of:
v. Operating a Motor Vehicle while
Under the Influence of Alcohol
DAISY JEANETTE DELGADO, (36 C.F.R.§ 4.23(@)(1)
Defendant. Operating a Motor Vehicle with a

BAC of 0.08 Grams and Higher
(36 C.F.R. § 4.23(a)(2))

Driving without a valid Driver’s License
(36 C.F.R. § 4.2(b); N.R.S. 483.550(1));

Open Container of Alcohol in Vehicle
(36 C.F.R. § 4.14(b))

 

 

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

complainant, being first duly sworn, states that:
COUNT ONE
Operating a Motor Vehicle while Under the Influence of Alcohol
(36 C.F.R. § 4.23(a)(1))

On or about October 5, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, DAISY JEANETTE DELGADO,
defendant herein, operated a 2007 silver Ford Mustang bearing Nevada registration AL0772,

under the influence of alcohol to a degree that rendered the defendant incapable of safe

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00770-NJK Document1 Filed 10/07/19 Page 2 of 6

operation, to wit: DELGADO operated said vehicle and nearly collided with a ranger’s
marked patrol vehicle while she was turning into Long View Overlook off of Lakeshore
Drive; DELGADO had a moderate odor of an alcoholic beverage on her breath and her eyes
appeared watery; DELGADO’s speech was slurred and she had enunciation problems;
DELGADO’s balance was wobbling and swaying and she leaned on the vehicle for support;
DELGADO stated that she was fine and understood the instructions that the ranger was
giving, but then would fail to perform as instructed; multiple open containers of Modelo beer
were located in the vehicle’s passenger compartment ; DELGADO performed poorly on
standard field sobriety tests and provided “Intoxilyzer 8000” test results of 0.257 grams and
0.244 grams of alcohol per 210 liters of breath, respectively; all in violation of Title 36, Code
of Federal Regulations, Section 4.23(a)(1).
COUNT TWO .
Operating a Motor Vehicle with a BAC of 0.08 Grams and Higher
(36 C.F.R. § 4.23(a)(2))

On or about October 5, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, DAISY JEANETTE DELGADO,
defendant herein, operated a 2007 silver Ford Mustang bearing Nevada registration AL0772,
with an alcohol concentration in the defendant’s breath of 0.08 grams and more of alcohol
per 210 liters of breath, to wit: “Intoxilyzer 8000” test results of 0.257 grams and 0.244 grams
of alcohol per 210 liters of breath, respectively; all in violation of Title 36, Code of Federal

Regulations, Section 4.23(a)(2).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00770-NJK Document1 Filed 10/07/19 Page 3 of 6

COUNT THREE
Driving without a valid Driver’s License
(36 C.F.R. § 4.2(b); N.R.S. 483.550(1))

That on or about October 5, 2019, in the State and Federal District of Nevada, within
the boundaries of the Lake Mead National Recreation Area, DAISY JEANETTE
DELGADO, defendant herein, operated a 2007 silver Ford Mustang bearing Nevada
registration ALO772 on a highway or on premises to which the public has access at a time
when she had no valid driver’s license; all in violation of Title 36, Code of Federal
Regulations, Section 4.2(b), and Nevada Revised Statute 483.550(1).

COUNT FOUR
Open Container of Alcohol in a Motor Vehicle
(36 C.F.R. § 4.14(b))

On or about October 5, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, DAISY JEANETTE DELGADO,
defendant herein, operated a 2007 silver Ford Mustang bearing Nevada registration ALO772
and did carry and store a bottle, can, and other receptacle containing an alcoholic beverage
that is open, and has been opened, and whose seal is broken and the contents of which have
been partially removed, within a motor vehicle in a park area, which is prohibited, to wit:
DELGADO operated said vehicle and was found to have three open 12-ounce cans of
Modelo beer in the vehicle which were about % to % full; all in violation of Title 36, Code
of Federal Regulations, Section 4.14(b).

Complainant, as and for probable cause, states the following:
1. Complainant is a Park Ranger with the National Park Service, Lake Mead

National Recreation Area, Clark County, Nevada, and has been employed as a law

enforcement officer for over 20 years.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00770-NJK Document1 Filed 10/07/19 Page 4 of 6

2. The following information is the result of either complainant’s own personal
investigation or has been provided by other law enforcement officers:

(a) On October 5, 2019, National Park Service Ranger Andrew Ramos
was on routine patrol within the boundaries of the Lake Mead National Recreation Area,
Clark County, Nevada.

(b) Ranger Ramos received a radio call from National Park Service Ranger
Warren Schlesinger regarding a 2007 silver Ford Mustang bearing Nevada registration
AL0772 which nearly collided with his marked patrol vehicle while turning into Long View
Overlook off of Lakeshore Drive.

(c) Ranger Ramos arrived at the Long View Overlook where Ranger
Schlesinger had conducted a traffic stop on the 2007 silver Ford Mustang bearing Nevada
registration ALO772. Ranger Schlesinger advised that when he made contact with the
operator he detected a strong odor of an alcoholic beverage emanating from the vehicle and

the operator’s speech was slow and slurred. The operator also appeared to have difficulty

removing the keys from the vehicle ignition. Ranger Schlesinger also observed an open 12-

ounce container of Modelo beer in the vehicle’s center cup holder which was found to be
about % full. An open 12 pack of Modelo beer was also observed behind the driver’s seat.
Ranger Schlesinger identified the vehicle passenger as S.D. who stated the open Modelo beer
belonged to him.

(d) Ranger Ramos arrived on scene and received information from Ranger
Schlesinger then made contact with the operator who was identified as DAISY JEANETTE
DELGADO from her expired Nevada identification card. A standard computer records

check found that she did not have a current state issued driver’s license.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00770-NJK Document1 Filed 10/07/19 Page 5 of 6

(e) During this face-to-face contact with DAISY JEANETTE
DELGADO, Ranger Ramos detected a moderate odor of an alcoholic beverage on her
breath and her eyes appeared watery. DELGADO’s speech was slurred and she had
enunciation problems. DELGADO’s balance was wobbling and swaying and she leaned on
the vehicle for balance. DELGADO would state that she was fine and understood the
instructions that Ranger Ramos was giving her but then she would fail to perform as
instructed.

(f) The following are the results of Field Sobriety Tests administered to
DAISY JEANETTE DELGADO.

1. Horizontal Gaze Nystagmus test: DELGADO’s eyes lacked smooth pursuit,
had distinct and sustained nystagmus at maximum deviation, and showed onset of
nystagmus prior to 45 degrees.

2. Walk-and-Turn test! DELGADO could not keep balance during the
Instruction Phase and started before the instructions were complete. During the Walking
Phase she did not touch heel-to-toe, lost her balance while walking and used her arms for
balance, she did not turn as instructed, and did not take the instructed number of steps.

3. One-Leg-Stand Test: DELGADO swayed while balancing and put her foot
down three times. DELGADO was unable to complete this test and it was terminated for
safety reasons.

4. Preliminary breath test / Lifeloc: DELGADO result of this test was .268
percent by weight of alcohol.

(g) Based on Ranger Ramos’s training and experience, DAISY

JEANETTE DELGADO’s physical and objective symptoms of intoxication, Ranger Ramos

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00770-NJK Document1 Filed 10/07/19 Page 6 of 6

formed the opinion that DELGADO had been operating a motor vehicle while under the
influence of alcohol placed DELGADO under arrest.

(h) After observing the open container of Modelo beer in the vehicles cup
holder, Ranger Schlesinger found that there were four beers missing from the open Modelo
beer case. Ranger Schlesinger located two more open 12-ounce containers of Modelo beer
sitting on the floor board behind the driver’s seat. One can was about 4 full and the other
was about % full. The vehicle passenger S.D. stated that one of the open containers of
alcohol belonged to DAISY JEANETTE DELGADO, and she had placed it behind the
driver’s seat when she was initially stopped.

(i) DAISY JEANETTE DELGADO was transported to the Boulder
Beach Ranger Station where an “Intoxilyzer 8000” breath test was administered to her. The
results of the test were 0.257 grams and 0.244 grams of alcohol per 210 liters of breath

respectively.

   

CHRIS RAYN S, Park Ranger
National Park Service

SUBSCRIBED and SWORN to before me
this 1 »___ day of October, 2019.

VAIN ia

HONORABLE CY J. KOPPE
UNITED STA’ GISTRATE JUDGE

 
